THE CLOROX COMPANY UNAUDITED PRO FORMA FINANCIAL STATEMENT INFORMATION On November 5, 2010, The Clorox Company (the Company) completed the sale (the Transaction) of substantially all of its global auto care businesses (the Auto Businesses), which consist of the business of developing, formulating, supplying, manufacturing, packaging, marketing, selling and distributing certain appearance and performance products specifically formulated and sold under the brand names Armor All, STP, Oomph!, Son of a Gun, Tuff Stuff and Car Buddy for use with motor vehicles worldwide, pursuant to the terms of a Purchase and Sale Agreement (the Purchase Agreement) with Viking Acquisition Inc. (the Purchaser) dated September 21, 2010. The Purchaser is owned by affiliates of Avista Capital Holdings, L.P. The Company received cash consideration for the Auto Businesses in the amount of $756 million. The Company will also receive cash flows of approximately $30 million related to working capital that was retained by the Company as part of the Purchase Agreement. In addition, pursuant to the Purchase Agreement, a subsequent adjustment to the purchase price may be made based upon the Auto Businesses’ worldwide inventory and working capital of the U.K. Auto Business on the date that the Transaction was completed. The unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2010 is based on the Company’s balance sheet as of September 30, 2010, after giving effect to the sale as if it had occurred as of September 30, 2010. The unaudited Pro Forma Condensed Consolidated Statements of Earnings for the fiscal years ended June 30, 2010, 2009 and 2008 give effect to the sale of the Auto Businesses as if it had occurred on July 1, 2007. The Company has not presented the unaudited Pro Forma Condensed Consolidated Statements of Earnings for the three months ended September 30, 2010 and 2009, as the results of operations of the Auto Businesses were reported as discontinued operations in the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, filed with the Securities and Exchange Commission ("SEC") on November 3, 2010. The unaudited Pro Forma Condensed Consolidated Statements of Earnings for the years ending June 30, 2010, 2009 and 2008 have been derived from the audited Consolidated Financial Statements of the Company included in its fiscal 2010 Annual Report on Form 10-K. The unaudited Pro Forma Condensed Consolidated Balance Sheet as of September 30, 2010 has been derived from the unaudited Condensed Financial Statements included in the Company's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. The unaudited pro forma financial statement information is based upon available information and assumptions that the Company believes are reasonable. The unaudited pro forma financial information has been provided for informational purposes only. The pro forma information is not necessarily indicative of what the Company's financial position or results of operations actually would have been had the sale occurred as of the dates indicated. In addition, the unaudited pro forma condensed consolidated financial information does not purport to project the future financial position or operating results of the Company. The unaudited pro forma financial statement information, including the notes thereto, should be read in conjunction with the historical financial statements of the Company included in its fiscal 2010 Annual Report on 10-K and its Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, that have been filed with the SEC. 6 THE CLOROX COMPANY UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET
